Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
2.	The request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for Continued Examination under 37 CFR 1.114, the fee set forth in 37 CFR 1.17(e) has been paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed 11/30/2021 has been entered.  An action on the RCE follows.

Summary of claims

3.	Claims 1-25 are pending, 
	Claims 1, 8 are amended,
	Claims 1, 8 are independent claims,
Claims 1-25 are rejected.

Response to Arguments
4.	Regarding to 103 rejections, Applicant’s arguments, see Remarks p. 7-9 filed 11/16/2021, have been fully considered but are not persuasive in view of new rejection ground(s).
Applicant argued the cited references, Dixon and Huster, do not teach the newly amended limitations in claim 1, read as, “the circuitry receiving the patient identification 
Dixon discloses processing bed status data and device status data including the patient’s physiological data measured but does not expressly disclose patient position on bed.  Huster is cited to clearly disclose bed status data is displayed on the graphical user interface including data from a patient position monitoring system ([0009]), specifically, the graphical user interface may display patient activities include: whether the patient is lying on their back, whether the patient is lying on their right side, whether the patient is lying on their left side, whether the patient has moved out of the hospital bed and is sitting on a chair, and whether the patient support structure has been moved to a chair position to support the patient in a sitting position, the graphical user interface may display a chart button that may be touched to send patient activities data to the patient’s EMR, and the graphical user interface may display a chart button that, when touched, may result in the graphical user interface displaying a confirmation screen which the caregiver may use to confirm that patient activities data is to be charted to the patient’s EMR ([0012]), in addition, a patient position monitoring system of the bed is armed in an Existing mode as indicated by an Existing mode icon ([0027]), a Patient Position mode is indicated by a Patient Position mode icon ([0029]), specific bed status data is charted to the EMR system for the particular patient ([0031], [0095]), the data 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1-9, 14-16, 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Steven Dixon et al (US Publication 20180039743 A1, hereinafter Dixon), and in view of Keith Huster et al (US Publication 20120089419 A1, hereinafter Huster).

As for independent claim 1, Dixon discloses: A patient bed (Abstract, systems and methods of associating beds and/or rooms and/or patients) comprising a frame configured to support a patient ([0018], the patient bed may include a frame), circuitry carried by the frame and including one or more processors and non-transitory computer readable memory storing executable instructions, the one or more processors executing the executable instructions to cause communication with a remote server storing patient identification data (Abstract, sending bed ID and location ID from circuits on a patient bed; [0033] and [0048], the circuitry of the patient bed may transmit bed status data and a patient ID of a patient assigned to the patient bed to the remote computer device), and a graphical user interface (GUI) carried by the frame and coupled to the circuitry, the circuitry receiving the patient identification data from the remote server, wherein the circuitry commands the GUI to display at least one user interface screen including a first screen having a patient identification field displaying the patient identification data received from the remote server and indicative of an identity of a patient positioned on the patient bed ([0033] and [0048], the circuitry of the patient bed may transmit bed status data and a patient ID of a patient assigned to the patient bed to the remote computer device; [0093], the first and second computer devices being , wherein the first screen is used by a caregiver to manually validate the patient identification data indicative of the identity of the patient positioned on the patient bed (Abstract, involves manually entering location information on a graphical user interface of a patient bed for subsequent transmission; [0020], a graphical user interface may display at least one user interface screen that may be used by a caregiver to manually enter location data that may be indicative of a location in a healthcare facility that may be occupied by the patient bed; [0091] and [0132], a Confirm Association screen that appears on the GUI after the unit ID and room ID have been selected, a yes button that is selected by the caregiver to confirm (validate) the association of the bed to the selected unit and the selected room, the bed transmitting the selected unit ID and the selected room ID, along with a bed ID, to the one or more remote computer devices via the network; see more in Huster), the circuitry being configured to transmit the patient identification data validated by the caregiver and a bed identification (ID) from the bed ([0057], the bed circuitry may be configured to transmit bed identification (ID) data and the medical record number of the patient);
Dixon discloses processing bed status data and device status data including the patient’s physiological data measured but does not expressly disclose patient position on bed.  In an analogous art of patient bed user interface, Huster clearly discloses: wherein the circuitry commands the GUI to display at least one user interface screen including a first screen having a patient identification field displaying the patient identification data received from the remote server and indicative of an identity of a patient positioned on the patient bed ([0009], bed status data is displayed on the graphical user interface including data from a patient position monitoring system; [0012],  the graphical user interface may display patient activities include: whether the patient is lying on their back, whether the patient is lying on their right side, whether the patient is lying on their left side, whether the patient has moved out of the hospital bed and is sitting on a chair, and whether the patient support structure has been moved to a chair position to support the patient in a sitting position, the graphical user interface may display a chart button that may be touched to send patient activities data to the patient’s EMR, and the graphical user interface may display a chart button that, when touched, may result in the graphical user interface displaying a confirmation screen which the caregiver may use to confirm that patient activities data is to be charted to the patient’s EMR; [0027], a patient position monitoring system of the wherein the first screen is used by a caregiver to manually validate the patient identification data indicative of the identity of the patient positioned on the patient bed ([0098], caregiver may chart the bed status data to the EMR of the associated patient; [0113], the caregiver may select buttons or icons including On Back icon, Right Side icon, Left Side icon, Chair in Room icon, and Chair Mode Bed icon, to specify and confirm the patient status including patient position data);
In addition, Dixon discloses the GUI used by caregiver to enter and confirm the patient data, patient bed data and location data including the indicator may be illuminated a first color in response to the successful bed-to-room association being made (data is validated) and a second color in the absence of the successful bed-to-room association (data is not validated) ([0050]), but does not expressly disclose displaying a patient data validation icon, Huster clearly discloses:  wherein the circuitry commands the GUI to display a second screen of the at least one interface screen that displays a patient validation icon indicative of whether the patient identification data has been validated ([0003], the graphical user interfaces of hospital beds are touch screens that display icons which are used to display information of possible interest to .
Dixon and Huster are analogous arts because they are in the same field of endeavor, patient bed graphical user interface. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Dixon using the teachings of Huster to clearly include processing patient data including patient position on bed, and displaying indicative icons in user interface. It would provide Dixon’s patient bed with the enhanced capability of processing patient status data associated with bed data and location data so the system may determine if an alarm condition exists, and displaying color coded icons so user may easily get the status of patient bed and patient information status.

As for claim 2, Dixon-Huster further discloses:  a weigh scale configured to output a signal to the circuitry indicative of a weight of the patient, wherein the circuitry commands the GUI to display a third screen displaying the weight of the patient ([0155], weigh scale system; Huster: [0011], the graphical user interface may display a weigh patient button that may be touched to command the control circuitry to weigh the patient; [0096], scale system includes one or more weight sensors that are indicative of the weight of the patient on bed). 

 wherein the third screen includes a save icon, wherein selection of the save icon causes the circuitry to transmit data indicative of the weight of the patient and the validated patient identification data to an electronic medical record if the patient identification data has been validated (Huster: [0011], display a charting icon that the caregiver has the option of touching to initiate the charting of the patient’s weight to the patient’s EMR). 

As for claim 4, Dixon-Huster further discloses:  wherein selection of the save icon causes the circuitry to transmit the data indicative of the weight of the patient and invalidated patient identification data to an electronic medical record if the patient identification data has not been validated (Huster: [0011], display a charting icon that the caregiver has the option of touching to initiate the charting of the patient’s weight to the patient’s EMR). 

As for claim 5, Dixon-Huster further discloses:  wherein the circuitry is configured to prompt the caregiver to manually enter a location data of the patient bed after a threshold period of time elapses subsequent to a power plug of the circuitry being plugged into an outlet of a healthcare facility and subsequent to casters of the frame being braked (Huster: [0162], displaying messages in graphical user interface if the bed becomes unplugged and then is plugged in after a threshold amount of time). 

 wherein the location data comprises a room number of the healthcare facility (Dixon: [0021], the location data may comprise a room number). 

As for claim 7, Dixon-Huster further discloses:  wherein the validation icon is illuminated in a first color in response to the patient identification data being validated (Dixon: [0050], the indicator may be illuminated a first color in response to the successful bed-to-room association being made (data is validated) and a second color in the absence of the successful bed-to-room association (data is not validated)). 

As for claim 8, Dixon-Huster further discloses:  wherein the validation icon is illuminated in a second color that is different from the first color in response to the patient identification data not being validated (Dixon: [0050], the indicator may be illuminated a first color in response to the successful bed-to-room association being made (data is validated) and a second color in the absence of the successful bed-to-room association (data is not validated)). 

As for claim 9, Dixon-Huster further discloses:  wherein the second screen of the at least one interface screen displays a name of the patient in response to the patient identification data being validated (Huster: [0091], the patient’s name). 

As for claim 14, Dixon-Huster further discloses:  wherein the first screen appearing on the GUI after the threshold period of time elapses includes a button that is selectable to initiate manual validation of the patient identification data (Huster: [0127], the highlighting of field fades and disappears after a threshold amount of time; [0162], displaying messages in graphical user interface if the bed becomes unplugged and then is plugged in after a threshold amount of time). 

As for claim 15, Dixon-Huster further discloses:  wherein the circuitry includes a wireless communication module configured to wirelessly transmit the patient identification data to a wireless access point for delivery to at least one remote computer for purposes of making a bed-to-patient association (Dixon: [0013], the circuitry of the patient bed may wirelessly transmits the data corresponding to the signature and the bed ID to the computer device via a wireless access point of the network). 

As for claim 16, Dixon-Huster further discloses:  wherein the wireless communication module also is configured to transmit bed status data from the bed (Dixon: [0022], wireless transmission of bed status data). 

As for independent claim 18, it recites features that are substantially same as those features claimed by Claim 1, thus the rationales for rejecting Claim 1 are incorporated herein.  Dixon-Huster further discloses: a weigh scale configured to output a signal to the circuitry indicative of a weight of the patient, wherein the circuitry commands the GUI to display a third screen displaying the weight of the patient ([0155], weigh scale system; Huster: [0011], the graphical user interface may display a , wherein the circuitry is further configured to prompt the caregiver to manually enter a location data of the patient bed, wherein the location data is indicative of a location of the patient bed in a healthcare facility (Huster: [0088], prompt the caregiver to enter information; [0162], prompt the caregiver to confirm information including patient data, patient bed data, doctor data, caregiver data, location data and associations). 

As for independent claim 19, it recites features that are substantially same as those features claimed by Claims 3 and 4, thus the rationales for rejecting Claims 3 and 4 are incorporated herein.  

As for independent claim 20, it recites features that are substantially same as those features claimed by Claim 6, thus the rationales for rejecting Claim 6 are incorporated herein.  

As for independent claim 21, it recites features that are substantially same as those features claimed by Claim 7, thus the rationales for rejecting Claim 7 are incorporated herein.  



As for independent claim 23, it recites features that are substantially same as those features claimed by Claim 9, thus the rationales for rejecting Claim 9 are incorporated herein.  

6.	Claims 10-13, 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Dixon and Huster as applied on claims 1 and 18, and further in view of Bradley Wilson et al (US Publication 20110205061 A1, hereinafter Wilson).

As for claim 10, Dixon-Huster further discloses detecting the circuitry being unplugged from an outlet of a healthcare facility (Dixon: [0053], determining if a power cord of the bed is plugged into a power outlet; [0133], need to select the unit ID and the room ID in response to AC power being applied) but does not clearly disclose notifying user upon detecting certain condition, Wilson discloses: the patient identification data is temporarily invalidated in response to the circuitry being unplugged from an outlet of a healthcare facility (Wilson: [0013], sending an alert signal upon detecting a condition such as a patient has exited a bed, if the bed’s brake is not set). 
Dixon and Huster and Wilson are analogous arts because they are in the same field of endeavor, patient bed graphical user interface. Therefore, it would have been obvious to 

As for claim 11, Dixon-Huster-Wilson further discloses:  wherein the patient identification data is temporarily invalidated in response to the patient exiting the bed (Wilson: [0013], sending an alert signal upon detecting a condition such as a patient has exited a bed, if the bed’s brake is not set). 

As for claim 12, Dixon-Huster-Wilson further discloses: wherein the patient identification data is invalidated in response to the patient bed being moved within a healthcare facility (Wilson: [0091], detecting when the bed has moved to a new location). 

As for claim 13, Dixon-Huster-Wilson further discloses:  wherein the patient identification data is invalidated in response to a new patient being positioned on the patient bed (Dixon: [0133], need to select the unit ID and room ID after a new patient arrives at the bed). 



As for independent claim 25, it recites features that are substantially same as those features claimed by Claims 12 and 13, thus the rationales for rejecting Claims 12 and 13 are incorporated herein.  

7.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Dixon and Huster as applied on claim 1, and further in view of Kent Dicks et al (US Publication 20080215360 A1, hereinafter Dicks).

As for claim 17, Dixon-Huster discloses prompting user after the threshold period of time elapses (Huster: [0127], [0162]) but does not clearly disclose playing a voice prompt to remind user to perform action, Dicks clearly discloses: wherein the circuitry is configured to play a voice prompt to remind the caregiver to manually validate the patient identification data ([0126], the voice interface software plays the appropriate recorded words and phrases through a speaker to provide information to the user) after the threshold period of time elapses.
Dixon and Huster and Dicks are analogous arts because they are in the same field of endeavor, health care graphical user interface. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Dixon using the teachings of Dicks to clearly include playing 
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Lu whose telephone number is 571-270-1410 and fax number is 571-270-2410.  The examiner can normally be reached on Mon-Fri 7:30 am to 5:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 703-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUA LU/
Examiner, Art Unit 2171